Banke, Presiding Judge.
The Georgia Department of Human Resources sued the appellant pursuant to the Child Support Recovery Act, OCGA § 19-11-1 et seq., seeking to require him both to support an illegitimate minor child he had allegedly fathered and to reimburse the state for $6,231 in public assistance payments the department had allegedly made on the child’s behalf in the past. Almost a year before the suit was filed, the appellant had signed a written agreement with the department to submit to human leukocyte antigen (HLA) blood testing to determine whether he was in fact the child’s father. In return, the department had agreed not to pursue any support action against him in the event the test results excluded the possibility that he was the child’s father. Both parties further agreed that the test results would be admissible as evidence in future court proceedings, “without objection for whatever probative value they may have [and] without the necessity of any accompanying testimony by any person with respect to said test results.” Finally, it was agreed by the appellant that in the event the test results established to a probability of 95 percent or more that he was the child’s father, they would be deemed conclusive on that issue.
The blood test established to a probability of 98.88 percent that the appellant was the child’s father. Accepting these results as conclusive on the issue of paternity pursuant to the terms of the agreement, the trial court denied the appellant’s demand for a jury trial in the present action and, following an evidentiary hearing, entered judgment in favor of the department. This appeal followed. Held:
1. The appellant contends that the trial court erred in denying his demand for a jury trial and in treating the test results as conclusive on the issue of paternity. We agree that to the extent the agreement purported to preclude the appellant from contesting paternity or from demanding a jury trial in any future action the department might bring to enforce his child-support obligations, it was contrary to public policy and unenforceable. Accord CCC Bldrs. v. Augusta, *18237 Ga. 589, 591 (229 SE2d 349) (1976). Cf. 17 AmJur2d Contracts, § 193, p. 564. The court’s actions in this regard must, however, be considered harmless under the circumstances of the present case, for the appellant did not offer any evidence tending either to cast doubt on the test results or to show that he was not in fact the child’s father. The test results themselves were clearly admissible into evidence under the terms of the agreement, which, on this point, was fully enforceable. Cf. State v. Chambers, 240 Ga. 76 (239 SE2d 324) (1977) (holding that the results of a lie detector test are admissible in evidence where the parties have entered into an express stipulation to that effect). As the test results constituted the only evidence introduced or offered on the issue of paternity, it follows that the department would have been entitled to judgment as a matter of law on this issue even had it been fully tried before a jury.
2. The appellant contends that the trial court erred in refusing to “acknowledge that the blood tests . . . was [sic] disputed” and in failing to give him an opportunity to obtain additional tests. While the appellant’s counsel maintained throughout the trial of the case that the results of the tests were disputed, he offered no evidence or explanation whatever tending to show the basis for the dispute. The agreement between the parties specified that “[i]n the event that the test results are disputed, additional testing will be at the expense of the requesting party.” The appellant did not obtain any such additional tests prior to trial, nor did he move for a continuance to obtain additional time to do so. Consequently, this enumeration of error presents nothing for review.
3. The appellant contends that the trial court erred in failing to provide him additional time for discovery. However, as no motion or request for additional discovery was made prior to trial, and as no showing has ever been made of the need for additional discovery, this enumeration of error also presents nothing for review.
4. The appellant contends that the department was not entitled to sue for reimbursement of the public assistance payments made on the child’s behalf without first giving him notice, pursuant to the Supreme Court’s decision in Burns v. Swinney, 252 Ga. 461 (314 SE2d 440) (1984), of its intention to hold him accountable for such payments. We find Burns to be inapplicable under the facts of the present case. There, the custodial parent had been awarded custody of the child pursuant to the terms of a divorce decree which had placed no obligation on the defendant non-custodial parent to pay child support. The Supreme Court held that under such circumstances the state was obliged, pursuant to OCGA § 19-11-10 (c), to notify the defendant of her duty of support and of the fact that an application for public assistance benefits had been made on the child’s behalf prior to seeking a judgment against her for reimbursement of such benefits. *19In the present case, there was no court order in existence which could have been interpreted as relieving the appellant of his duty to support the child; and since the appellant did not in any event acknowledge paternity, it presumably would have availed him nothing to have received written notice from the department of its intention to hold him accountable for such support. Moreover, if such notice was required, it was effectively provided by the language of the agreement entered into by the appellant and the department a year before the suit was filed, wherein the department clearly manifested its intention to hold the appellant accountable for the support of the child in the event the blood tests showed him to be the child’s father to a probability of at least 95 percent. For these reasons, we hold that the department was properly allowed to obtain reimbursement in the present action for public assistance payments previously made on the child’s behalf.

Judgment affirmed.


Deen, P. J., McMurray, P. J., Sognier and Pope, JJ., concur. Birdsong, C. J., Carley and Benham, JJ., dissent. Beasley, J., dissents in judgment only.